                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JESSICA E. SMITH and CHRISTOPHER                )
 S. SMITH,                                       )                    CIVIL ACTION NO. 3:19-85
                                                 )
                         Plaintiffs,             )
                                                 )                   JUDGE KIM R. GIBSON
                 v.                              )
                                                 )
 EAN HOLDINGS, LLC and GREGORY                   )
 J. POCKL,                                       )
                                                 )
                                                 )
                         Defendants.             )


                                   MEMORANDUM OPINION
   I.       Introduction

         Before the Court is Defendant EAN Holdings, LLC' s ("EAN") Motion to Dismiss for

Failure to State a Claim. (ECF No. 3.) This Motion is fully briefed (see ECF Nos. 4, 8) and is ripe

for decision. For the following reasons, the Court will GRANT Defendant's Motion and dismiss

Count III of Plaintiffs' Complaint with prejudice and Counts II and IV without prejudice.

   II.      Background

         The following facts appear in Plaintiff's Complaint. (ECF No. 1-2.) The Court accepts

these facts as true for purposes of deciding the instant Motion to Dismiss.

         Plaintiffs Jessica E. Smith and Christopher S. Smith (collectively "Plaintiffs") are wife and

husband residing in Wells Tannery, Pennsylvania. (ECF No. 1-2                        <_II   1.) Plaintiffs allege that EAN

negligently entrusted a rental car to Defendant Gregory J. Pockl, who caused a collision with Mrs.

Smith while driving in Breezewood, Pennsylvania. (Id.               c_irc_ir   4-11, 14-16.)

         On September 18, 2017, Mrs. Smith was driving a 2015 Chevrolet Silverado, heading west

on Route 30 in Breezewood, Pennsylvania. (Id.        c_irc_ir   4, 7.) While Mrs. Smith was driving on Route
30, Pockl, driving a 2017 Jeep Grand Cherokee he had rented from EAN, pulled out of the

Gateway Travel Plaza and attempted to cross the westbound lanes of traffic in front of Mrs. Smith

in order to head east on Route 30. (Id.                          <j[<j[   6, 7, 15.) As Pockl pulled out of the travel plaza, he

collided with Mrs. Smith's car, which was in the westbound traffic lanes. (Id.                                            <j[<j[   6-8.) As a result

of the collision, Mrs. Smith suffered serious injuries. (Id.                                     <j[<j[   9-10.)

           Plaintiffs allege that Pockl was driving negligently when he exited the travel plaza and

that his negligence caused the collision. (Id.                            <j[<j[   11-13.) Plaintiffs also allege that EAN, in allowing

Pockl to rent the Jeep Grand Cherokee, negligently entrusted the car to a driver who would

operate the vehicle in an unsafe manner. (Id.                                 <j[<j[   14-16.)

           Plaintiffs initially filed this case in the Court of Common Pleas of Bedford County,

Pennsylvania on April 26, 2019. (ECF No. 1.) Pockl received service via certified mail on May 2,

2019, and EAN received service in the same manner on May 3, 2019. (Id.) Defendants EAN and

Pockl timely removed the case to this Court on May 29, 2019. (Id.) Plaintiffs' Complaint contains

four counts. (Id.   <j[<j[   12-21.) Plaintiffs allege that Pockl was negligent in operating the vehicle that

he rented from EAN. (Id.                 <j[<j[   11-13.) Plaintiffs also allege that EAN negligently entrusted the

vehicle to Pockl. (Id.         <j[<j[   14-16.) Finally, Plaintiffs allege a count of joint and several liability

against both EAN and Pockl (Id.                     <j[<j[    17-18.) Mr. Smith also alleges a count of loss of consortium

against both EAN and Pockl. (Id.                     <j[<j[   21-22.)

           EAN filed the instant Motion to Dismiss on June 5, 2019. (ECF No. 3.)

    III.      Jurisdiction and Venue

           The Court has jurisdiction over Plaintiffs' claims because the parties are diverse and the

amount in controversy exceeds $75,000.                                       28 U.S.C. § 1332.                 Plaintiffs are both citizens of

                                                                                   2
Pennsylvania. (ECF No. 1-211.) Pock! is a citizen of Ohio. (Id. 12.) EAN is a Delaware Limited

Liability Company whose sole member 1 is Enterprise Holdings, Inc., a Missouri corporation with

its principal place of business in Missouri. (ECF No. 1-213; ECF No.2014.) EAN is accordingly

a citizen of Missouri.

          Venue is proper because Bedford County, where Plaintiffs originally filed this case, lies

within this District. See 28 U.S.C. § 1441.

    IV.      Legal Standard

          A complaint may be dismissed under Federal Rule of Civil Procedure 12(b)(6) for "failure

to state a claim upon which relief can be granted." Connelly v. Lane Const. Corp., 809 F.3d 780, 786

(3d Cir. 2016). But detailed pleading is not generally required. Id. The Rules demand only "a

short and plain statement of the claim showing that the pleader is entitled to relief" to give the

defendant fair notice of what the claims are and the grounds upon which they rest. Bell Atl. Corp.

v. Twombly, 550 U.S. 544,555 (2007) (quoting FED. R. CIV. P. 8(a)(2)).

          Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. 2 See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).

First, the court must "tak[e] note of the elements [the] plaintiff must plead to state a claim." Id.

Second, the court should identify allegations that, "because they are no more than conclusions,




1 In determining the citizenship of an LLC, the Court looks to the citizenship of its members, not to its
principal place of business of state of organization. Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105
(3d Cir. 2015).
2 Although Iqbal described the process as a "two-pronged approach," Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that approach,
see id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See Connelly,
809 F.3d at 787; Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing Santiago v.
Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)).
                                                       3
are not entitled to the assumption of truth." Id. at 679; see also Burtch v. Milberg Factors, Inc., 662

F.3d 212, 224 (3d Cir. 2011) ("Mere restatements of the elements of a claim are not entitled to the

assumption of truth.") (citation omitted).       Finally, "[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief." Iqbal, 556 U.S. at 679. "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id.; see also Connelly, 809 F.3d at 786. Ultimately,

the plausibility determination is "a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Iqbal, 556 U.S. at 679.

   V.      Discussion

        EAN argues that the Court must dismiss Plaintiffs' complaint for three reasons. First,

EAN argues that Plaintiffs' claim of negligent entrustrnent fails because Plaintiffs have failed to

allege facts demonstrating that they knew that Pockl was incapable of operating the rented car in

a prudent manner. (ECF No. 4 at 4-6.) Second, EAN argues that the Court must dismiss Plaintiffs'

third count, that of joint and several liability, because joint and several liability is not a cause of

action, but is actually a theory of recovery. (Id. at 7.) Finally, EAN argues that Plaintiffs' loss of

consortium claim fails because the loss of consortium claim derives from the negligent

entrustrnent claim, on which Plaintiffs fail to state a claim. (Id. at 8.) Because there is no valid

claim against it, EAN contends that the loss of consortium claim must be dismissed. The Court

will address each argument in tum.




                                                  4
    A. The Court Will Dismiss Count Two Because Plaintiffs Have Failed to Allege Sufficient
       Facts to Support a Negligent Entrustment Claim

        As this is a diversity case arising in Pennsylvania, Pennsylvania law applies.

Pennsylvania has adopted Section 308 of the Restatement (Second) of Torts in negligent

entrustment cases. See Ferry v. Fisher, 709 A.2d 399, 403 (Pa. Super. Ct. 1998); Christiansen v. Silfies,

667 A.2d 396, 400 (Pa. Super. Ct. 1995). Section 308 provides that, in order to succeed in a

negligent entrustment of a vehicle action, a plaintiff must prove three things: 1) the defendant

permitted a third party; 2) to operate or use its vehicle; and 3) that the defendant knew or should

have known that the third party would use the vehicle either intending to or likely to cause harm

to another. Schneider Nat'l Carriers, Inc. v. Syed, No. 1:17-cv-02383, 2019 WL 183905, at *3 (M.D.

Pa. Jan. 14, 2019). Specifically,§ 308 states that:

       [i]t is negligence to permit a third person to use a thing or to engage in an activity
       which is under the control of the actor, if the actor knows or should know that
       such person intends or is likely to use the thing or to conduct himself in the activity
       in such a manner as to create an unreasonable risk of harm to others.

Restatement (Second) of Torts § 308.

       EAN argues that Plaintiffs fail to state a claim because the Complaint contains no

allegations EAN either knew or should have known that Pock! was unable to operate the Jeep

Grand Cherokee in a reasonably prudent manner, and that the claim must therefore be dismissed.

(ECF No. 4 at 5.)

       Plaintiffs respond that the allegations that Pock! negligently operated the vehicle he

rented from EAN are sufficient to state a claim of negligent entrustment, because these allegations

"satisf[y] the requirement of a 'short and plain statement of the claim showing that [Plaintiffs are]

entitled to relief"' because the Complaint notifies EAN of the grounds upon which their

                                                      5
complaint rests. (ECF. No. 8 (quoting FED. R. Civ. P. 8(a)(2)).) Namely, that Pockl was a negligent

driver, EAN either knew or had reason to know of his negligence, and failed to take appropriate

steps. (Id.) Plaintiffs also argue that EAN owed a duty of care to only entrust the Jeep Grand

Cherokee to drivers who would operate it in a prudent manner, and that EAN breached that duty

by allowing Pockl to rent the Jeep Grand Cherokee. (Id.)

        The Court holds that Plaintiffs have failed to allege sufficient facts to state a claim upon

which relief can be granted. While Plaintiffs have alleged that Pockl operated the Jeep Grand

Cherokee negligently, they have not alleged any facts that give rise to a plausible claim that EAN

knew or should have known that Pockl would operate it in a manner likely to cause harm to

another. See Schneider Nat'l Carriers, 2019 WL 183905 at *3.

        The allegations in the Complaint are not extensive. The Complaint alleges only two things

with respect to EAN: EAN owed a duty of care to entrust its cars to individuals who would

operate them in a prudent manner, 3 and EAN breached this duty by renting the Jeep Grand

Cherokee to Pockl. (ECF No. 1-2, 11 15-16.) Plaintiffs' sole factual allegation to support their

assertion that EAN knew or should have known that Pockl would drive negligently is the

accident itself, which happened after EAN rented the car to Pockl. (Id.                  <JI.   16.) A car crash

occurring after the entrustrnent cannot serve to give the entrustor notice that the entrustee would

cause an accident. See, e.g., Phelan v. City of Mt. Rainier, 805 A.2d 930, 942 (D.C. 2002) ("Since this




3The existence of such a duty is a legal question, not a factual allegation, so the Court is not obligated to
accept the existence of such a duty. The Court does not assume that such a duty of care existed in this case,
and it does not reach the issue here, as the claim is dismissed for failure to state a claim. If Plaintiffs amend
their Complaint with sufficient factual matter to support an inference that EAN had reason to know Pock!
was incapable of operating the vehicle in a prudent manner, the Court will then, if necessary, proceed to
consider the issue of whether EAN owed or breached such a duty.
                                                       6
incident occurred after the alleged negligent entrustment in this case, it can not be used to show

that the City should have foreseen the danger."); Huynh v. R. Warehousing & Port Servs., Inc., 973

S.W.2d 375, 378 (Tex. Ct. App. 1998) ("The act of entrusting the vehicle necessarily takes place

before the accident. Subsequent conduct ... has no bearing on a negligent entrustment claim.");

Williams v. Steves Indus., Inc., 678 S.W.2d 205, 211 {Tex. Ct. App. 1984) (" Any act occurring

subsequent to the accident could not be a proximate cause of the accident."). Accordingly, the

crash between Pockl and Mrs. Smith cannot have put EAN on notice that Pockl would drive

negligently. Accordingly, Plaintiffs' negligent entrustment claim must be dismissed.

       In conclusion, the Court holds that Plaintiffs' negligent entrustment claim must fail.

However, because Plaintiffs may be able to allege facts showing that EAN had reason to know

that Pockl would not operate the Jeep Grand Cherokee in a prudent manner, the dismissal is

without prejudice.

    B. The Court Will Dismiss Count Three Because Joint and Several Liability Is Not a
       Separate Cause of Action

       Joint and several liability is not, itself, a cause of action. Instead, joint and several liability

is a theory of recovery, which allows a successful plaintiff to enforce a judgment in full against a

party who is one of multiple parties liable to the plaintiff. See Joint and Several Liability, Black's

Law Dictionary (11th ed. 2019). For joint and several liability to apply, 4 first, the Defendant must

be found liable. As both counts against EAN are dismissed, see infra, EAN cannot be held liable

to Plaintiffs. Accordingly, count three is dismissed. Because joint and several liability is a theory

of recovery and not a cause of action, the dismissal is with prejudice.


4 Pennsylvania law permits joint and several liability only in certain specific instances. 42 Pa. C.S.
§ 7102(a.1)(2), (3).
                                                   7
    C. The Court will Dismiss Count Four Because the Loss of Consortium Claim Is
         Derivative of the Negligent Entrustment Claim, Which Fails

         A claim for loss of consortium under Pennsylvania law is a claim for harm to the marital

relationship, whether through a loss of company, society, cooperation, or affection of the

spouse. See Cleveland v. Johns-Manville Corp., 690 A.2d 1146, 1149 (Pa. 1997). A spouse who

suffers a loss of consortium has sustained no physical injury, but an injury to "marital

expectations as a result of the injuries" to their spouse. Pahle v. Cofebrookedale Twp., 227 F. Supp.

2d 361,375 (E.D. Pa. 2002). Here, Mr. Smith is claiming loss of consortium due to the injures

Mrs. Smith suffered. (ECF No. 1-2 <jf<jf 20-21.) A loss of consortium claim under Pennsylvania

law is derivative. Tiernan v. Devoe, 923 F.2d 1024, 1036 (3d Cir. 1991); Scattaregia v. Shin Shen

Wu, 495 A.2d 552, 553-54 (Pa. Super. Ct. 1985). Accordingly, a party making a loss of

consortium claim may only recover if the party through whom they make the claim has a valid

claim against the tortfeasor. Scattaregia, 495 A.2d at 554. Because this Court dismisses the

negligent entrustrnent and joint and several liability claims, Mrs. Smith has no valid claim

against EAN through which Mr. Smith can claim loss of consortium. Because Plaintiffs have

been granted leave to amend Count Two of their Complaint, the Court will dismiss Count Four

without prejudice.

   VI.      Conclusion

         For the foregoing reasons, the Court finds that Plaintiffs have failed to state a claim upon

which relief can be granted. Accordingly, EAN' s Motion to Dismiss for Failure to State a Claim

(ECF No. 3) is GRANTED. An appropriate order follows.




                                                  8
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JESSICA E. SMITH and CHRISTOPHER               )
 S. SMITH,                                      )       CIVIL ACTION NO. 3:19-85
                                                )
                       Plaintiffs,              )
                                                )       JUDGE KIM R. GIBSON
               v.                               )
                                                )
 EAN HOLDINGS, LLC and GREGORY                  )
 J. POCKL,                                      )
                                                )
                                                )
                       Defendants.              )


                                               ORDER

       AND NOW, this 29th day of August, 2019, upon consideration of Defendant EAN

Holdings, LLC's Motion to Dismiss (ECF No. 3), IT IS HEREBY ORDERED that the Motion is

GRANTED. Count III of Plaintiffs' Complaint is hereby dismissed with prejudice. Counts II

and IV are hereby dismissed without prejudice. Plaintiffs are granted leave to amend Counts II

and IV for a period of twenty-one (21) days.




                                               BY THE COURT




                                                \~~~~
                                               KIM R. GIBSON
                                               UNITED ST A TES DISTRICT JUDGE
